UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

NANTANA ODDO,
Plaintiff-Appellant,

v.
                                                                     No. 98-2411
JANET RENO, Attorney General of
the United States,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
J. Calvitt Clarke, Jr., Senior District Judge.
(CA-97-1021-2)

Submitted: March 9, 1999

Decided: March 29, 1999

Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Beverly Yeskolski, HYDER, LOWE & GALSTON, Norfolk, Vir-
ginia, for Appellant. Frank W. Hunger, Assistant Attorney General,
David V. Bernal, Assistant Director, Laura M. Friedman, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Nantana Oddo ("Ms. Oddo") appeals the judgment of the district
court granting summary judgment to the Appellee and upholding the
decision of the Immigration and Naturalization Service ("INS")
revoking a previously approved visa petition filed on behalf of Ms.
Oddo by her employer. Finding no reversible error, we affirm.

Ms. Oddo is a native and citizen of Thailand. Ms. Oddo entered the
United States in March 1989 as a nonimmigrant visitor for pleasure
with permission to remain until September 13, 1989. On June 2, 1989,
she married Pramoth Oddo ("Mr. Oddo"), a native of Thailand and a
naturalized United States citizen. On August 3, 1989, Mr. Oddo filed
a petition to accord Ms. Oddo a nonquota (immediate relative) status
for purposes of immigration based on their marriage. See 8 U.S.C.
§ 1151(b)(2) (1994). Ms. Oddo filed her first application for perma-
nent resident status based on Mr. Oddo's petition.

An INS investigation into the bona fides of the marriage revealed
that Ms. Oddo separated from Mr. Oddo in January or February 1990.
In March 1990, Ms. Oddo told an INS investigator that the marriage
was having problems. At or about the same time, Mr. Oddo told an
investigator that the marriage was arranged by his parents. On March
20, 1990, Mr. Oddo withdrew his visa petition for Ms. Oddo. Based
on the withdrawal, the INS denied Ms. Oddo's application for perma-
nent residence. The INS instructed her to depart by May 6, 1990. On
May 10, 1990, Mr. Oddo reinstated his petition on behalf of Ms.
Oddo. Two weeks later, Ms. Oddo, who had remained in the United
States, filed a second application for permanent residence.

Meanwhile, an INS report prepared in March 1990 stated that the
marital relationship was questionable because the couple separated.
As early as 1990 Mr. Oddo began an affair with another woman,

                    2
Patricia Reynolds, and fathered two children by her. He and Reynolds
began to live together. Ms. Oddo subsequently moved in with Mr.
Oddo, Reynolds, and the two children. The investigation also showed
that Mr. Oddo and Reynolds held joint title to a car, took a vacation
together, and made plans to move to Nashville.

The reinstated petition remained pending until March 20, 1995,
when Mr. Oddo withdrew it. On that day, Mr. Oddo was at the INS
office and confronted with information collected by an INS investiga-
tion into his marriage to Ms. Oddo. Mr. Oddo admitted that the mar-
riage was entered into for the sole purpose of obtaining an
immigration benefit on behalf of Ms. Oddo. Subsequently, the INS
denied Ms. Oddo's second application for permanent residence on the
basis that Mr. Oddo withdrew the petition and advised Ms. Oddo that
she was subject to exclusion proceedings.

On November 30, 1995, Ms. Oddo's employer, the Szechuan Gar-
den restaurant, filed a visa petition to accord Ms. Oddo an
employment-based immigration preference. The petition was
approved on December 20, 1995. A year later, the restaurant was noti-
fied that the INS intended to revoke its approval because Ms. Oddo
previously sought to be accorded a visa petition by reason of a mar-
riage entered into for purpose of evading the immigration laws.

The restaurant did not reply to the notice. Ms. Oddo filed a
response which included several exhibits to support her claim that the
marriage was valid. One of the exhibits was an affidavit prepared by
Mr. Oddo in which he retracted his prior concession and stated that
the marriage was not entered in order to evade immigration laws. He
stated that the marriage was arranged by his and Ms. Oddo's parents
in accordance with Thai custom. He also stated that he did not meet
Ms. Oddo until the marriage. Other exhibits submitted by Ms. Oddo
included evidence of a bank account held jointly by Mr. and Ms.
Oddo, a joint federal income tax return, a residential lease in the
names of Mr. and Ms. Oddo, and a utility bill in both their names.

On February 18, 1997, the INS formally revoked Ms. Oddo's
approved employment related visa petition. Szechuan Garden filed a
timely notice of appeal, and the appeal was dismissed by the Admin-

                    3
istrative Appeals Unit. The district court upheld the INS's revocation
of the approved visa petition, and Ms. Oddo timely appealed.

On appeal to this court, Ms. Oddo contends that the decision to
revoke the approved visa petition was arbitrary, capricious, and not
in accordance with the law. Specifically, she argues that while the
evidence may have shown a breakdown of the marriage after its
inception, it did not show that the marriage was entered into for the
sole purpose of evading immigration laws. She also contends that she
was not accorded due process because the INS did not notify her of
its intent to deny her 1990 application for permanent residence on the
basis that the marriage was entered into for the purpose of evading
immigration laws.

The Attorney General may revoke an approved visa petition at any
time for "good and sufficient cause." 8 U.S.C.A. § 1155 (West Supp.
1998). Compliance with § 204(c) of the Immigration and Nationality
Act satisfies the good and sufficient cause requirement. See Ghaly v.
INS, 48 F.3d 1426, 1430-31 (7th Cir. 1995). Section 204(c) states in
relevant part:

          Notwithstanding the provisions of subsection (b) of this sec-
          tion no petition shall be approved if (1) the alien has previ-
          ously been accorded, or has sought to be accorded, an
          immediate relative or preference status as the spouse of a
          citizen of the United States or the spouse of an alien law-
          fully admitted for permanent residence, by reason of a mar-
          riage determined by the Attorney General to have been
          entered into for the purpose of evading the immigration
          laws, or (2) the Attorney General has determined that the
          alien has attempted or conspired to enter into a marriage for
          the purpose of evading the immigration laws.

8 U.S.C. § 1154(c) (1994). This Court may set aside the INS's action,
findings, and conclusions if found to be "arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with law." 5
U.S.C. § 706(2)(A) (1994); see also Ghaly , 48 F.3d at 1430-31. This
is a highly deferential standard and our review is limited. We will not
substitute our judgment for that of the INS. See Fort Sumter Tours,
Inc. v. Babbitt, 66 F.3d 1324, 1335 (4th Cir. 1995). The agency action

                    4
will stand if the record reveals a rational basis for the decision. See
Trinity Am. Corp. v. United States EPA, 150 F.3d 389, 395 (4th Cir.
1998); Clevepak Corp. v. United States EPA, 708 F.2d 137, 141 (4th
Cir. 1983).

After reviewing the record, we find a rational basis for the INS's
decision to revoke the petition. Ms. Oddo previously sought immedi-
ate relative status based upon her marriage to Mr. Oddo, a naturalized
United States citizen. Furthermore, there was evidence in the record
that the marriage was entered into for the purpose of evading immi-
gration laws. Mr. Oddo's statement that the marriage was not valid
and was entered into solely for the purpose of having Ms. Oddo
obtain immediate relative status is direct evidence of the couple's
fraudulent intent at the time of the marriage. In addition, both Mr. and
Ms. Oddo attempted to conceal from investigators that they had sepa-
rated and that Mr. Oddo was involved with another woman. Evidence
of such conduct after marriage is relevant so long as it bears a rela-
tionship on the couple's intention at the time of the marriage. See
Bark v. INS, 511 F.2d 1200, 1202 (9th Cir. 1975). Thus, we find it
was reasonable for the INS to conclude that the marriage was not
entered into with the purpose of the two parties establishing a life
together and assuming marital duties and obligations. See Lutwak v.
United States, 344 U.S. 604, 611 (1953); see also Bark, 511 F.2d at
1201-02 (holding that marriage is sham if couple does not intend to
establish a life together at the time of marriage). Because we find suf-
ficient supporting evidence, the INS's decision was not arbitrary,
capricious, or an abuse of discretion.

Ms. Oddo's due process claim is without merit. INS regulations
require that a party be given notice of intent to deny a petition for the
purpose of informing the party of the right to appeal and the reasons
for the denial. See 8 C.F.R. § 204.2(a)(3) (1998). Ms. Oddo's 1990
application for permanent residence was based upon Mr. Oddo's peti-
tion filed on her behalf. When he withdrew the petition in 1995, there
was no basis upon which to grant Ms. Oddo's application. The appli-
cation was denied because Mr. Oddo withdrew his petition, not
because of any findings made by the INS regarding the marriage. Fur-
thermore, Ms. Oddo was provided with notice that the INS intended
to revoke the approved visa petition. She was given an opportunity to
appeal the decision and to present additional evidence in support of

                     5
her claim. Thus, we find that Ms. Oddo was given all the process she
was due.

We affirm the district court's judgment. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
in the decisional process.

AFFIRMED

                    6